UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2010 – Commission File Number 000-25422 PAB BANKSHARES, INC. (A Georgia Corporation) IRS Employer Identification Number: 58-1473302 3250 North Valdosta Road, Valdosta, Georgia 31602 Telephone Number: (229) 241-2775 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock at July 30, 2010 was 13,795,040 shares. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Statements of Condition 1 Statements of Income(Loss) 2 Statements of Comprehensive Income (Loss) 3 Statements of Stockholders’ Equity 4 Statements of Cash Flows 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 51 Item 4T. Controls and Procedures 53 PART II OTHER INFORMATION Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 54 Item 4. (Removed and Reserved) 54 Item 5. Other Information 54 Item 6. Exhibits 54 SIGNATURES 55 i Table of Contents PART I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CONDITION AS OF JUNE 30, 2, 2009 June 30, December 31, (UNAUDITED) ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Federal funds sold Investment securities Restricted equity securities Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Cash value of bank-owned life insurance policies Foreclosed assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Noninterest-bearing demand $ $ Interest-bearing demand and savings Time Total deposits Federal funds purchased and securities sold under agreements to repurchase Advances from the Federal Home Loan Bank of Atlanta Guaranteed preferred beneficial interests in debentures (trust preferred securities) Other borrowings Other liabilities Total liabilities Stockholders' equity: Preferred stock, no par value; 10,000,000 and 1,500,000 shares authorized; no shares issued - - Common stock, no par value; 300,000,000 and 98,500,000 shares authorized; 13,795,040 shares issued and outstanding Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (LOSS) THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Interest income Interest and fees on loans $ Interest and dividends on investment securities: Taxable Nontaxable Other interest income Total interest income Interest expense Interest on deposits Interest on Federal Home Loan Bank advances Interest on other borrowings Total interest expense Net interest income Provision for loan losses Net interest income (expense) after provision for loan losses ) ) Other income (loss) Service charges on deposit accounts Other fee income Securities transactions, net Loss on sale and write-down of other assets ) Gain on derivative instruments Other noninterest income Total other income (loss) ) ) Other expenses Salaries and employee benefits Occupancy expense of premises Furniture and equipment expense Other noninterest expense Total other expenses Income (loss) before income tax expense (benefit) Income tax expense (benefit) ) Net income (loss) $ ) $ $ ) $ Earnings (loss)per common share Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ See accompanying notes to consolidated financial statements. 2 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net income (loss) $ ) $ $ ) $ Other comprehensive income (loss): Unrealized loss on cash flow hedge during the period, net of tax benefit of $21,164 and$366,368 for the quarter and $54,883 and $569,642 for the year to date ) Reclassification adjustment for gains oncash flow hedge included in net income (loss), net of tax of $33,738 and $131,521 for the quarter and $55,301and $397,430 for the year to date ) Unrealized holding gains (losses) on securities available for sale arising during the period, net of tax (benefit) of $578,219 and ($622,445) for the quarter and $1,016,214 and (514,113) for the year to date ) ) Reclassification adjustment for gains on securities available for sale included in net income (loss), net of tax of $233,103 and $264,569 for the quarter and $282,312 and $262,650 for the year to date ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 3 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY SIX MONTHS ENDED JUNE 30, 2010 (UNAUDITED) AND YEAR ENDED DECEMBER 31, 2009 Accumulated Additional Retained Other Total Common Stock Paid-in Earnings Comprehensive Stockholders’ Shares Par Value Capital (Deficit) Income Equity Balance, December 31, 2008 $ Net loss - - - ) - ) Other comprehensive loss - ) ) Proceeds from private placement of capital - - - Stock-based compensation - Balance, December 31, 2009 Net loss - - - ) - ) Other comprehensive income - Stock-based compensation - Balance, June 30, 2010 $ $ $ ) $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile netincome (loss) to net cash provided by operating activities: Depreciation, amortization and accretion, net Provision for loan losses Net realized gain on securities transactions ) ) Loss on disposal of assets Gain on sale of branches ) - Gain on derivative instruments ) ) Stock-based compensation expense Increase in cash value of bank-owned life insurance ) ) Increase in deferred compensation accrual Net change in taxes receivable and taxes payable Decrease in interest receivable Decrease in interest payable ) ) Net increase in prepaid expenses and other assets ) ) Net increase (decrease) in accrued expenses and other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Decrease (increase) in interest-bearing deposits in other banks ) (Increase) decrease in federal funds sold ) Purchase of debt securities ) ) Proceeds from sales of debt securities Proceeds from calls of debt securities Proceeds from maturities and paydowns of debt securities Purchase of restricted equity investments - ) Redemption of restricted equity investments Proceeds from sales of loans unrelated to branch sale - Net decrease in loans Purchase of premises and equipment ) ) Proceeds from disposal of assets Net cash paid in branch sale ) - Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase (decrease) in deposits ) Net (decrease) increase in federal funds purchased and securities sold under repurchase agreements ) Proceeds from the Federal Home Loan Bank advances - Payments on Federal Home Loan Bank advances ) ) Proceeds from issuance of long-term debt - Proceeds from termination of cash flow hedge derivative - Net cash used in financing activities ) ) 5 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Six Months Ended June 30, Net decrease in cash and due from banks $ ) $ ) Cash and due from banks at beginning of period Cash and due from banks at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid (received) during the period for: Interest $ $ Taxes $ ) $ ) NONCASH INVESTING AND FINANCING TRANSACTIONS Increase (decrease) in unrealized gains on securities available for sale $ $ ) Decrease in unrealized gain on cash flow hedges $ ) $ ) Transfer of loans to foreclosed assets $ $ See accompanying notes to consolidated financial statements. 6 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1.NATURE OF BUSINESS PAB Bankshares, Inc. (the “Company”) is a bank holding company whose business is conducted primarily by its wholly-owned commercial bank subsidiary, The Park Avenue Bank (the “Bank”).The Bank is a state-chartered, member bank of the Federal Reserve System that was founded in 1956 in Valdosta, Lowndes County, Georgia.Through the Bank, the Company offers a broad range of commercial and consumer banking products and services to customers located primarily in the local market areas listed below.The Company and the Bank are subject to the regulations of certain federal and state agencies and are periodically examined by those regulatory agencies. Banking Locations Number of Banking Offices South Georgia Market: Valdosta, Lowndes County 3 (including the main office) Lake Park, Lowndes County 1 Bainbridge, Decatur County 3 Cairo, Grady County 1 North Georgia Market: McDonough, Henry County 1 Stockbridge, Henry County 1 Oakwood, Hall County 1 Athens, Oconee County 1 Florida Market: Ocala, Marion County 1 The Company also owns PAB Bankshares Capital Trust II, a Delaware statutory business trust.This non-operating subsidiary was created in 2006 for the sole purpose of issuing trust preferred securities and investing the proceeds in subordinated debt issued by the Company. NOTE 2.BASIS OF PRESENTATION The accompanying consolidated financial information of the Company is unaudited; however, such information reflects all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations.The results of operations for the three months and six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the full year.These statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. The consolidated financial statements include the accounts of the Company and its subsidiaries.Significant intercompany transactions and balances are eliminated in consolidation. In preparing the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the balance sheet date and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses, the valuation of goodwill, the valuation of foreclosed assets and deferred taxes. 7 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3.RECENT ACCOUNTING STANDARDS In January2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820), Improving Disclosures about Fair Value Measurements. This ASU requires new investment fair market disclosures in order to increase the transparency in the financial reporting of investments. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal years. The adoption of this ASU in 2010 did not have a material impact on the Company’s consolidated financial statements. On July21, 2010, the FASB issued ASU 2010-20, Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses, which requires significant new disclosures about the allowance for credit losses and the credit quality of financing receivables. The requirements are intended to enhance transparency regarding credit losses and the credit quality of loan and lease receivables. Under this statement, allowance for credit losses and fair value are to be disclosed by portfolio segment, while credit quality information, impaired financing receivables and nonaccrual status are to be presented by class of financing receivable. Disclosure of the nature and extent, the financial impact and segment information of troubled debt restructurings will also be required. The disclosures are to be presented at the level of disaggregation that management uses when assessing and monitoring the portfolio’s risk and performance. This ASU is effective for interim and annual reporting periods after December15, 2010 and the related disclosures will be included in the Company’s notes to the consolidated financial statements beginning in the fourth quarter of 2010. NOTE 4.BRANCH SALE On May 24, 2010, the Bank sold five branches in a previously reported transaction to HeritageBank of the South (“Heritage”), a subsidiary of Albany, Georgia-based Heritage Financial Group.The five branches included two branches located in Statesboro (Bulloch County, Georgia), one branch in Baxley (Appling County, Georgia), one branch in Hazlehurst (Jeff Davis County, Georgia), and one branch in Adel (Cook County, Georgia.)The sale resulted in the transfer of approximately $51.5 million in loans (at a net discount of $430,000); $4.6 million in other assets, including real estate, automated teller machines and furniture, fixtures and equipment; $75.4 million in demand deposits, savings and money market accounts (at a net premium of $1.1 million); and $21.5 million in certificates of deposit.Because the amount of liabilities assumed by Heritage exceeded the value of the assets purchased, the Bank also transferred approximately $39.4 million in cash to Heritage in connection with the closing of the transaction. As a result of this transaction, the Bank recorded a $693,000 gain on the sale of the five branches. 8 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 5.REGULATORY OVERSIGHT, CAPITAL ADEQUACY, OPERATING LOSSES, LIQUIDITY AND MANAGEMENT’S PLANS Regulatory Oversight The Company and the Bank are currently operating under heightened regulatory scrutiny and entered into a Written Agreement with the Federal Reserve Bank of Atlanta and the Georgia Department of Banking and Finance on July14, 2009 (the “Written Agreement”). The Written Agreement places certain requirements and restrictions on the Bank.Under the terms of the Written Agreement, the Bank is required to prepare and submit written plans and reports to the regulators that address strengthening the Bank’s credit risk management practices, improving loan underwriting and loan administration, improving asset quality, including improving the Bank’s position on problem loans through repayment, additional collateral or other means; reviewing and revising as necessary the Bank’s allowance for loan and lease losses policy; maintaining sufficient capital at the Bank; revising and implementing a profitability plan and comprehensive budget to improve and sustain the Bank’s earnings; and improving the Bank’s liquidity position and funds management practices.The Company initially submitted the requested plans to the regulators for their review on August 26, 2009.The Company continues to supplement these plans and reports on a quarterly basis and as needed in response to comments and requests from our regulators.While the Written Agreement remains in place, the Company may not pay dividends and may not increase debt or redeem any shares of stock without the prior written consent of the regulators. Since the Bank entered into the Written Agreement, it has aggressively taken steps to address the components of the Written Agreement.The Bank has taken an active role in working with the Federal Reserve and the Georgia Department to improve its financial condition and is addressing the items included in the Written Agreement on a continuing basis, including establishing new commercial real estate loan concentration limits, new policies on the use of interest reserves, and comprehensive underwriting criteria for commercial credit analysis.The Bank has also developed plans to strengthen its problem asset management function and to reduce the level of problem assets on its balance sheet over a period of time.The Bank is in ongoing dialogue with its regulators to remain in compliance with the terms of the Written Agreement.Failure to adequately address the Written Agreement may result in actions by the banking regulators, including the eventual appointment of a receiver or conservator of the Bank’s assets. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future, and do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets, or the amounts and classification of liabilities that may result from the outcome of the Bank not having adequate capital or liquidity to continue to operate or from any extraordinary regulatory action, either of which would affect its ability to continue as a going concern. Management of the Company has taken certain steps in an effort to continue with safe and sound banking practices. Capital Adequacy As of June30, 2010, the Bank was considered “significantly undercapitalized” under applicable regulatory guidelines.Management is pursuing a number of strategic alternatives to improve the capital ratios of the Bank and to reduce the level of classified assets.Current market conditions for banking institutions, the overall uncertainty in financial markets and the Bank’s high level of non-performing assets are potential barriers to the success of these strategies. If current adverse market factors continue for a prolonged period of time, new adverse market factors emerge, and/or the Bank does not successfully execute its plans or adequately address regulatory concerns in a sufficiently timely manner, it could have a material adverse effect on the Bank’s business, results of operations and financial position (see section entitled, ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS – LIQUIDITY AND CAPITAL RESOURCES – Stockholders’ Equity). 9 Table of Contents PAB BANKSHARES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 5.REGULATORY OVERSIGHT, CAPITAL ADEQUACY, OPERATING LOSSES, LIQUIDITY AND MANAGEMENT’S PLANS (Continued) Operating Losses The Company incurred a net loss of $26.4 million for the six months ended June30, 2010. This loss was largely the result of increases in non-performing assets, which caused the Company to record increased provisions for loan losses, carrying costs on foreclosed properties and losses on the sale of foreclosed properties.Carrying costs on foreclosed assets are expected to remain elevated during the remainder of 2010 as the Company works towards liquidation of these non-performing assets.Margin compression also contributed to the net loss for the first six months of 2010. Liquidity The Bank’s primary sources of liquidity are provided by its deposits, the scheduled repayments on its loans, and interest and maturities of its investments.Cash and amounts due from banks and federal funds sold can also be utilized to meet liquidity needs. At June 30, 2010, the Bank had approximately $155.0 million, or approximately 14% of its total assets, in cash balances on account at the Federal Reserve.All securities have been classified as available for sale, which means they are carried at fair value with unrealized gains and losses excluded from earnings and reported as a separate component of other comprehensive income. If necessary, the Bank has the ability to sell a portion of its unpledged investment securities to manage its interest rate sensitivity or liquidity.Unpledged securities totaled $43.7 million at June 30, 2010.Since the Bank is not considered “well capitalized” as of June 30, 2010, it is unable to accept, rollover, or renew any brokered deposits without prior regulatory approval. Approximately $17.4 million, or 18%, of the Bank’s existing brokered deposits are scheduled to mature in the remainder of 2010.Based on current and expected liquidity needs and sources, the Company expects to be able to meet its obligations through June 30, 2011. NOTE 6.INVESTMENT SECURITIES A summary of the amortized cost and approximate fair value of investment securities, with gross unrealized gainsand losses, follows: Securities Available for Sale Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value June 30, 2010: Debt securities: U.S. Government-sponsored enterprises (GSEs) $ $ $
